DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 Response to Amendment
Claims 1-21 are pending. Claims 1-21 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. 
Regarding the arguments on pages 12-13 that in Masuda the corners are for the object being dimensioned, it is noted the calibration object *is* the first object being dimensioned in order to establish the reference for all further objects that will be dimensioned. If the object being dimensioned in the claims is never the calibration object/ does not require first using a calibration object, examiner recommends amending the claims to express this difference in order to overcome the cited prior art.
Regarding the arguments on page 13 that in Bell the pattern is on the floor and therefore the ground plane would be different than the ground plane for Masuda, making Masuda inoperable, examiner disagrees. If the object dimensioned is sitting on the ground or flat surface, which most objects will be, the outcome will be the same. The same argument now applies to the Aragon reference below.
Applicant’s arguments with respect to the use of Bell to teach “determining a ground line and one or more measuring points of the image data based on the detected image corners, wherein the ground line is defined by an intersection between a plane of the image data and a ground plane on which the object is disposed” and the amended material “wherein the one or more measuring points are defined in relation to vanishing points of the image data” are persuasive, but are now moot because the new ground of rejection does not rely on the reference applied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20180245909 A1) in view of Aragon et al. (US 20200097738 A1).

Regarding claims 1, 8 and 15, Masuda discloses a method, in a dimensioning device, of dimensioning an object, the method comprising; a dimensioning device comprising: an image 

Masuda does not teach determining a ground line and one or more measuring points of the image data based on the detected image corners, wherein the ground line is defined by an intersection between a plane of the image data and a ground plane on which the object is disposed, wherein the one or more measuring points are defined in relation to vanishing points of the image data.

Aragon teaches determining a ground line and one or more measuring points of the image data based on the detected image corners, wherein the ground line is defined by an intersection between a plane of the image data and a ground plane on which the object is disposed, wherein the one or more measuring points are defined in relation to vanishing points of the image data (“Referring to FIG. 2F, at step 224, the dynamic driving metric output platform 102 may determine a ground line (more specifically the dynamic driving metric output platform 102 determines the 2D representation of the ground line).  In some instances, the point of interest may be located over a line that is at the intersection of two orthogonal planes.  These planes may be the ground plane (which is a horizontal plane) and a vertical plane that goes through the middle of the image plane.  In some instances, this vertical plane may bisect the image plane and thus it shall be referred to as the bisecting plane.  Therefore, at this step, the dynamic driving metric output platform 102 may be focusing on finding distances along the line at the intersection of the two orthogonal planes mentioned above, referred to herein as the "ground line".  This ground line is precisely the one over which the distance D is marked on 


Masuda and Aragon et al. are in the same art of measurement (Masuda, abstract; Aragon et al., abstract). The combination of Aragon et al. with Masuda adds the functionality of using a ground plane. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the ground plane of Aragon et al. with the invention of Masuda as this was known at the time of filing, the combination would have predictable results, and as Aragon et al. teach “Aspects of the disclosure relate to dynamic driving metric output platforms that utilize improved computer vision methods to determine vehicle metrics from video footage” (abstract), “Aspects of the disclosure provide effective, efficient, scalable, and convenient technical solutions that address and overcome the technical problems associated with determining driving metrics from video captured by a vehicle camera by implementing advanced computer vision methods and dynamic driving metric output generation” ([0003]), and “By operating in this way, dynamic driving metric output platform 102 may improve the quality of driving metrics to increase driver safety as well as the quality of metrics available for driver analysis” ([0138]), which will lead to more commercial applications and reliability in use with Masuda.

Regarding claims 2, 9 and 16, Masuda and Aragon et al. disclose the method, device, and CRM of claims 1, 8 and 15. Masuda further discloses controlling the rangefinder to determine the object depth comprises: controlling a laser of the rangefinder to emit a laser beam forming a projection, wherein the image data captured by the image sensor includes the projection; determining a position of the projection in the image data; determining a projection depth based on the determined position of the projection; and determining the object depth based on the projection depth and the position of the projection relative to the object in the image data (“The camera 200 is a lens-integrated digital camera into which a laser distance meter is incorporated.  The camera 200 captures an optical image of an object through an imaging lens using an image sensor and records the captured image as digital data.  The laser distance meter is an example of a distance meter, irradiates a target object with laser light and measures the distance to a point on the target object irradiated with the laser light from the camera 200 using reflected light.  The laser distance meter emits laser light in the same direction as an imaging direction (optical axis direction) of the camera 
200 and measures the distance to the white board 100 which is a target object in the optical axis direction of the camera 200 in this example.  The laser distance meter corresponds to a distance acquisition unit that acquires the distance between the camera and the measurement reference member,” [0059], “The laser distance meter 234 emits laser light and measures the distance to a point on the target object irradiated with the laser light from the camera 200 using reflected light.  For the measurement principle of the laser distance meter, there are some methods (for example, a triangulation method and a phase difference distance measurement method).  Any of the methods may be used.  For example, in the case of the triangulation method, a light receiving element reads reflected light of the laser light emitted to the target object and the distance is measured on the principle of triangulation.  In the case of 

Regarding claims 5, 12 and 19, Masuda and Aragon et al. disclose the method, device, and CRM of claims 1, 8 and 15. Masuda further discloses controlling the rangefinder to determine the object depth comprises controlling the rangefinder to determine the object depth at a predefined feature of the object (laser distance meter measures the distance from the camera to one point on the measurement reference member, [0015], measures the distance to a point on the target object irradiated with the laser light from the camera 200 using reflected light, [0059], [0075], coordinates of two points of the measurement target in the image sensor 224 are u1 and u2, [0141]).

Claims 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20180245909 A1) and Aragon et al. (US 20200097738 A1) as applied to claims 2, 9 and 16 above, further in view of Ajay (WO 9211508 A1).

Regarding claims 3, 10 and 17, Masuda and Aragon et al. disclose the method, device, and CRM of claims 2, 9 and 16. Masuda further discloses determining the projection depth comprises: 17Docket No: 152019US01 retrieving device characteristics including a field of view angle of the image sensor, an emission angle of the laser, and a spatial arrangement of the image sensor and the rangefinder; and computing the projection depth based on the determined position of the projection and the retrieved device characteristics (“detects a first angle formed between a direction normal to the plane of the measurement reference member and an imaging direction of the camera; a second angle detection unit that detects a second angle indicating a direction 



Ajay teaches retrieving device characteristics including a field of view angle of the image sensor, an emission angle of the laser, and a spatial arrangement of the image sensor and the rangefinder; and computing the projection depth based on the determined position of the projection and the retrieved device characteristics (“The camera (12) is connected to a computer (30) which processes the image of the reflected beam.  It produces a first signal indicative of the angle of the beam from the laser and a second signal indicative of the angle at which the beam is detected, the range of the object being determined with the help of a look-up table stored in the computer”, abstract, “The invention may be said to reside in an object location system comprising signal output means for outputting a signal into a field of view containing an object at an angle to a predetermined base line, a detector for detecting the output signal in the field of view, processing means for producing a first signal indicative of the angle of the output signal and for providing a second signal indicative of the angle, with respect to the base line, at which the output signal is detected, a lookup table in said processing means for storing precalculated range values relating to the field of view of the system, such that said first and second signals can be fed to said lookup table to provide a range output value from the lookup table which will provide the range of the object. The present invention may also be said to reside in an object location method comprising the steps of; outputting an output signal at predetermined known angles into a field of view containing an object and detecting the output signal in the field of view, providing a lookup table having range values relating to the field of view, using information relating to the angle of the output signal with respect to a base 

Masuda and Ajay are in the same art of projecting a laser (Masuda, [0059]; Ajay, abstract). The combination of Ajay with Masuda and Aragon et al. adds the functionality of using an emission angle of the laser and a LUT. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the emission angle of the laser and LUT of Ajay with the invention of Masuda and Aragon et al. as this was known at the time of filing, the combination would have predictable results, and as Ajay indicates, “Since the present invention utilizes a lookup table, range values for objects which can be positioned in the field of view of the system can be stored in the lookup table. Thus, when an object is detected, information relating to the angle of the output signal and the angle of detection of the output signal need only be utilized to select an appropriate range value from the lookup table to provide the range to that object. Thus, the system does not require complicated computations to be made in order to calculate a position and the range value can be selected very quickly thereby providing considerable speed in the determination of a range value for an object in the field of view of the system” (p3, lines 1-15), indicating a manner in which the efficiency of computations of Masuda may be increased by combination with Ajay and Aragon et al..

Regarding claims 4, 11 and 18, Masuda and Aragon et al. disclose the method, device, and CRM of claims 2, 9 and 16. Masuda further discloses some of determining the projection depth comprises retrieving the projection depth based on a comparison of the determined position of the projection to respective position values stored in a look-up table, wherein the projection 

Masuda does not make clear the emission angle or lookup table.

Ajay teaches determining the projection depth comprises retrieving the projection depth based on a comparison of the determined position of the projection to respective position values stored in a look-up table, wherein the projection depth stored in the look-up table is pre-computed based on device characteristics including a field of view angle of the image sensor, an emission angle of the laser, and a spatial arrangement of the image sensor and the rangefinder (“The camera (12) is connected to a computer (30) which processes the image of the reflected beam.  It produces a first signal indicative of the angle of the beam from the laser and a second signal indicative of the angle at which the beam is detected, the range of the object being determined with the help of a look-up table stored in the computer”, abstract, “The invention may be said to reside in an object location system comprising signal output means for outputting a signal into a field of view containing an object at an angle to a predetermined base line, a detector for detecting the output signal in the field of view, processing means for producing a first signal indicative of the angle of the output signal and for providing a second signal indicative of the angle, with respect to the base line, at which the output signal is detected, a lookup table in said processing means for storing precalculated range values relating to the field of view of the system, such that said first and second signals can be fed to said lookup table to provide a range output value from the lookup table which will provide the range of the object. The present invention may also be said to reside in an object location method comprising the steps of; outputting an output signal at predetermined known 

Masuda and Ajay are in the same art of projecting a laser (Masuda, [0059]; Ajay, abstract). The combination of Ajay with Masuda and Aragon et al. adds the functionality of using an emission angle of the laser and a LUT. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the emission angle of the laser and LUT of Ajay with the invention of Masuda as this was known at the time of filing, the combination would have predictable results, and as Ajay indicates, “Since the present invention utilizes a lookup table, range values for objects which can be positioned in the field of view of the system can be stored in the lookup table. Thus, when an object is detected, information relating to the angle of the output signal and the angle of detection of the output signal need only be utilized to select an appropriate range value from the lookup table to provide the range to that object. Thus, the system does not require complicated computations to be made in order to calculate a position and the range value can be selected very quickly thereby providing considerable speed in the determination of a range value for an object in the field of view of the system” (p3, lines 1-15), indicating a manner in which the efficiency of computations of Masuda and Aragon et al. may be increased by combination with Ajay.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20180245909 A1) and Aragon et al. (US 20200097738 A1) as applied to claims 1, 8 and 15 above, further in view of Likholyot (US 8699005 B2).

Regarding claims 6, 13 and 20, Masuda and Aragon et al. disclose the method, device, and CRM of claims 1, 8 and 15. Masuda does not disclose prior to determining the ground line and the one or more measuring points, retrieving orientation data from an inertial measurement unit of the dimensioning device; and applying angular corrections to the image data based on the retrieved orientation data.  

Likholyot teaches prior to determining the ground line and the one or more measuring points, retrieving orientation data from an inertial measurement unit of the dimensioning device; and applying angular corrections to the image data based on the retrieved orientation data (measuring positions of points on a floor, abstract, triangulation laser range finder is a type of 2D range finder that operates by projecting a laser light onto a distant surface 3 and capturing the laser light reflected from points 4 onto the image sensor, col. 5, lines 10-30, “During surveying of a building, the majority of distant surfaces being measured are vertical walls.  Measured 2D data sets resulting from vertical walls can and must be projected onto a horizontal plane to support further drawing of floor plans.  This projection requires knowing tilt of the range finder relative to the direction of gravity.  Tilt of the range finder can be set to a fixed value by any suitable means, for example using a bubble level.  Alternatively, tilt of the range finder can be measured by any suitable means, for example using an accelerometer if the range finder is static or an inertial measurement unit if the range finder is in motion.  If tilt of the range finder is controlled or measured, then measured 2D data sets can be easily projected 

Masuda and Likholyot are in the same art of projecting a laser (Masuda, [0059]; Likholyot, col. 5, lines 10-30). The combination of Likholyot with Masuda and Aragon et al. adds the functionality of applying angular corrections. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the applying angular corrections described by Likholyot with the invention of Masuda and Aragon et al. as this was known at the time of filing, the combination would have predictable results, and as Likholyot indicates, a “computed change in position and orientation suffers from drift errors, but it can be advantageously used as an initial guess during a 2D data set alignment procedure and is supplied via data path 6 to the computing device 5 executing an algorithm for automatically projecting and aligning 2D data sets.  Such an initial guess improves accuracy and speed of the alignment procedure,” (col. 7, lines 10-25), indicating a manner in which the accuracy of computations of Masuda and Aragon et al. may be increased by combination with Likholyot.

Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20180245909 A1) and Aragon et al. (US 20200097738 A1) as applied to claims 1, 8 and 15 above, further in view of Shekar et al. (US 20160180549 A1)

Regarding claims 7, 14 and 21, Masuda and Aragon et al. disclose the method, device, and CRM of claims 1, 8 and 15. Masuda and Aragon et al. do not disclose determining one or more image dimensions comprises: determining a first image diagonal distance from a first image corner to a second image corner, the first image diagonal distance representing a first diagonal line across a face of the object; and determining a second image diagonal distance from the first image corner to a third image corner, the second image diagonal distance representing a second diagonal line through the object; and  18Docket No: 152019US01 wherein determining the one or more dimensions comprises retrieving the one or more dimensions based on a comparison of the first image diagonal distance and the second image diagonal distance to respective image diagonal distance values stored in a look-up table.

Shekar et al. teach determining one or more image dimensions comprises: determining a first image diagonal distance from a first image corner to a second image corner, the first image diagonal distance representing a first diagonal line across a face of the object; and determining a second image diagonal distance from the first image corner to a third image corner, the second image diagonal distance representing a second diagonal line through the object; and18Docket No: 152019US01 wherein determining the one or more dimensions comprises retrieving the one or more dimensions based on a comparison of the first image diagonal distance and the second image diagonal distance to respective image diagonal distance values (“The image recognition application 103 identifies each product in the image and generates a region of interest for each 

Masuda and Shekar et al. are in the same art of determining dimensions (Masuda, [0141]; Shekar et al., abstract). The combination of Shekar et al. with Masuda and Aragon et al. adds the functionality of comparison of diagonal measurements using a LUT. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the diagonals and LUT described by Shekar et al. with the invention of Masuda and Aragon et al. as this was known at the time of filing, the combination would have predictable results, and as Shekar et al. indicates, “In some embodiments, the size engine 209 may use other physical dimensions such as, width, area, diagonal height, etc. to improve accuracy in distinguishing the identified products varying only in size in the received image” ([0059]), indicating a manner in which the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661